Citation Nr: 1440763	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  11-32 940	)	DATE
	)
	)


THE ISSUE

1.  Whether there was Clear and Unmistakable Error (CUE) in the June 1981 Regional Office (RO) decision denying service connection for endometriosis.  

2.  Entitlement to service connection for pancreatic cancer/chronic pancreatitis.

REPRESENTATION

Appellant represented by:  Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to January 1980. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 1996 and June 2010 rating decision of the RO. 

On her November 2011 Substantive Appeal (Form VA-9), the Veteran requested a hearing before a Member of the Board in connection with her claim.  In December 2011, the Veteran submitted a statement that her hearing request be withdrawn in this matter.  There are no current hearing requests of record.  Accordingly, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e).

A review of the record reflects that the Veteran submitted additional service hospital records from Fort McClellan and Fort Lee in June 2010.  The claim for service connection for endometriosis has not been reconsidered under 38 C.F.R. § 3.156(c) (noting that at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim).  Accordingly, the issue of entitlement to service connection for endometriosis is REFERRED to the Agency of Original Jurisdiction for appropriate action.  


REMAND

As discussed in the introduction section, above, the claim for service connection for endometriosis is being referred for adjudication in light of the new service hospital records submitted by the Veteran in June 2010.  

The pending service connection claim is inextricably intertwined with the claim for CUE that is currently on appeal.  Consideration of the CUE issue must therefore be deferred until the intertwined issues are either resolved or are prepared for appellate consideration.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Concerning the issue of service connection for pancreatic cancer/chronic pancreatitis, a review of the record reflects the RO denied the claim in November 1996 rating decision . The Veteran timely filed a Notice of Disagreement in November 1996.  A Statement of the Case was issued in February 1997 and the Veteran perfected the appeal with a Substantive Appeal (VA Form 9) received at the RO in April 1997.  A Supplemental Statement of the Case (SSOC) was issued in May 1997 and the Veteran submitted additional treatment records in December 1997.  Another SSOC was issued in July 1999.  There is no indication that the case was ever received at the Board or that a Board decision was issued.  There is also no indication that the Veteran withdrew the appeal.  Rather, it appears that the Veteran's claims file was lost and found again in May 2010.  As additional evidence has been submitted since the July 1999 SSOC, another SSOC should be issued on this claim. 38 C.F.R. § 19.37.

Accordingly, the case is REMANDED for the following action:

1.  As it may be intertwined with the issue on appeal, the RO/AMC should complete all appropriate actions to adjudicate the appellant's claim of entitlement to service connection for endometriosis in light of additional service hospital records submitted in June 2010 considering the provisions of 38 C.F.R. § 3.156(c).

2.  After undertaking any additional development deemed appropriate, provide the Veteran and her representative with a Supplemental Statement of the Case on the issue of entitlement to service connection for pancreatic cancer/chronic pancreatitis and allow an appropriate opportunity to respond thereto.  Then return the case to the Board, if in order.

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, readjudicate the Veteran's pending claim of CUE in the June 1981 rating decision.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




	                       ____________________________________________
	H. SEESEL
	Veterans Law Judge, Board of Veterans' Appeals





